The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                             August 12, 2021

                               2021COA108

No. 20CA1179, Town of Vail v. Village Inn Plaza – Phase V
Condominium Association — Real Property — Common Interest
Communities — Colorado Common Interest Ownership Act —
Applicability of Local Ordinances, Regulations, and Building
Codes


     A division of the court of appeals considers whether the anti-

discrimination provision of the Colorado Common Interest

Ownership Act (CCIOA), section 38-33.3-106, C.R.S. 2020,

invalidates a section within a Town of Vail ordinance that pre-dates

the CCIOA’s enactment. The division holds that it does.

Specifically, it finds that (1) because the present-day enforcement of

the ordinance is an “event[] and circumstance[] occurring on or

after July 1, 1992,” § 38-33.3-117(1), C.R.S. 2020, the CCIOA and

its anti-discrimination provision retroactively apply; (2) section

11(6) of the Town’s ordinance violates the CCIOA’s anti-
discrimination provision because it facially discriminates against

condominiums; and (3) the CCIOA preempts the Town’s ordinance.

Based on this holding, the division also finds that the defendant

condominium association is entitled to attorney fees.
COLORADO COURT OF APPEALS                                          2021COA108


Court of Appeals No. 20CA1179
Eagle County District Court No. 14CV30259
Honorable Reed W. Owens, Judge


Town of Vail, a Colorado home rule municipality,

Appellant,

v.

Village Inn Plaza-Phase V Condominium Association, a Colorado non-profit
corporation; Vail Village Inn, Inc., a Colorado corporation; Griffin Development
LLC, a Texas limited liability company; Karin Wagner, as Trustee for the Karin
Wagner Revocable Inter Vivos Trust; Meadow Drive Ventures Inc., a Colorado
Corporation; Potamus Bean LLC, a Texas limited liability company; Staufer
Commercial LLC, a Colorado limited liability company; VVI, LLC, a Colorado
limited liability company; Richard L. Liebhaber,

Appellees.


                      JUDGMENT AFFIRMED AND CASE
                       REMANDED WITH DIRECTIONS

                                  Division II
                        Opinion by JUDGE DAVIDSON*
                        Román and Lipinsky, JJ., concur

                          Announced August 12, 2021


Hoffman, Parker, Wilson & Carberry, P.C., Kendra L. Carberry, Denver,
Colorado; Hoffman, Parker, Wilson & Carberry, P.C., J. Matthew Mire, Vail,
Colorado, for Appellant

Miletich, P.C., Walter N. Houghtaling, Denver, Colorado; Frederick G. Aldrich
LLC, Frederick G. Aldrich, Grand Junction, Colorado, for Appellee Village Inn
Plaza-Phase V Condominium Association

Porterfield Oliver LLC, Wendell Porterfield, Vail, Colorado, for Appellees Staufer
Commercial LLC and Vail Village Inn, Inc.
Hale Law LLC, Allan Hale, Steamboat Springs, Colorado, for Appellees Griffin
Development LLC, Karin Wagner, Meadow Drive Ventures Inc., Potamus Bean
LLC, Richard L. Liebhaber; and VVI, LLC

Altitude Community Law, P.C., William Short, Azra Taslimi, Lakewood,
Colorado, for Amicus Curiae Community Associations Institute


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2020.
¶1        The anti-discrimination provision of the Colorado Common

 Interest Ownership Act (CCIOA), section 38-33.3-106, C.R.S. 2020,

 states that no ordinance may “impose any requirement upon a

 condominium or cooperative which it would not impose upon a

 physically identical development under a different form of

 ownership.” At issue in this appeal is whether a portion of an

 ordinance enacted by the Town of Vail (Town) violates this

 provision. In a declaratory order entered on summary judgment in

 favor of the Village Inn Plaza-Phase V Condominium Association

 (the Association), the district court said it did, and we agree.

 Accordingly, we affirm.

                             I.   Background

     A.   The Town’s Ordinance, its Restrictions, and the Association’s
                               Amended Rules

¶2        The Town Code of Vail (Town Code) and its zoning regulations

 allow the City Council to establish Special Development Districts

 through an ordinance. Town Code § 12-9A-4(D). In 1976, the Town

 enacted an ordinance establishing the Village Inn Plaza

 development as Special Development District No. 6 (SDD no. 6). In

 1987, the Town enacted an ordinance modifying the 1976



                                     1
 ordinance to allow for the development of Phase V of the Village Inn

 Plaza development.

¶3    The 1987 ordinance includes several conditions of approval for

 developers building within SDD no. 6. The relevant condition of

 approval here is section 11(6), which states as follows:

           Restrictions on any units in Phases IV or V
           which would be condominiumized shall be as
           outlined in Section 17.26.075 of the Vail
           Municipal Code and any amendments thereto.

 Section 17.26.075, recodified as section 13-7-8 of the Town Code,

 imposes several restrictions on units converted to condominiums

 prior to February 7, 1995. Town Code § 13-7-8(A).1 The

 restrictions require that condominium units “remain in the short

 term rental market to be used as temporary accommodations

 available to the general public,” Town Code § 13-7-8(B); limit an

 owner’s personal use of their unit during the “high season,” Town

 Code § 13-7-8(B)(1); and impose fines for violations, Town Code




 1 The Town Code defines a “condominium conversion” as the use of
 any property as a condominium project regardless of the present or
 prior use of the property. Town Code § 13-7-2.

                                   2
 § 13-7-8(B)(2). Although the 1987 ordinance has been amended,

 the restrictions remain in the Town Code.

¶4    In 1988, the Association, seeking to establish a condominium

 project within Phase V, recorded a condominium declaration. The

 declaration adopted the restrictions for condominiums outlined in

 the 1987 ordinance and section 13-7-8 of the Town Code as section

 21(i) of the declaration. In 2013, the Association adopted Policies,

 Rules, Regulations, and Guidelines. In 2013 and 2014, the

 Association amended its rules to state that the Association would

 no longer enforce section 21(i) of its original condominium

 declaration (i.e., the restrictions from the 1987 ordinance and

 section 13-7-8 of the Town Code).

                        B.   Procedural History

¶5    In 2014, Staufer Commercial, LLC, a commercial owner in

 Phase V, sought a declaratory judgment that the Association’s

 amended rules announcing its refusal to enforce section 21(i) violate

 the Association’s condominium declaration. The Town joined as an

 indispensable party and filed a cross-claim seeking a declaratory

 judgment that section 21(i) of the amended rules violates the 1987

 ordinance and section 13-7-8 of the Town Code.


                                   3
¶6    In January 2015, the Town amended its cross-claim to allege

 that section 21(i) specifically violates section 11(6) of the 1987

 ordinance and section 13-7-8 of the Town Code (i.e., the restrictions

 on condominiums). Subsequently, the Association filed a motion

 for partial summary judgment pursuant to C.R.C.P. 56, seeking

 dismissal of the Town’s cross-claim on the grounds that section

 11(6) of the ordinance violates the anti-discrimination clause of the

 CCIOA. The Town asserted in response that the CCIOA does not

 apply retroactively to the 1987 ordinance and that, even if it does,

 the Association presented no evidence to show discrimination

 against the condominium form of ownership.

¶7    In June 2018, the district court granted the Association’s

 motion for partial summary judgment on the amended cross-claim

 based on section 11(6) of the ordinance. It found that (1) although

 the CCIOA applies generally to communities created after July 1,

 1992, it applies here because the Town’s enforcement of the 1987

 ordinance constituted an “event[] and circumstance[]” that permits

 retroactive application of the CCIOA, § 38-33.3-117(1), C.R.S. 2020;

 and (2) the 1987 ordinance is discriminatory as a matter of law




                                    4
 because “the language of Vail’s ordinance applies only to

 condominiums.”

¶8    The Town filed an appeal with this court, but, because the

 June 2018 order did not resolve the Town’s second amended cross-

 claim — a claim for penalties against the Association and

 residential owner defendant Richard L. Liebhaber — we dismissed it

 without prejudice for lack of jurisdiction. On remand, the district

 court granted a motion to dismiss the Town’s second amended

 cross-claim on the same grounds as those set forth in its June 2018

 order. The court then issued a C.R.C.P. 54(b) certification, and we

 are satisfied that we now have jurisdiction to consider the Town’s

 appeal of the district court’s declaratory judgment order dismissing

 the second cross-claim.

¶9    On appeal, the Town argues that the district court’s

 determination that the restriction provision of section 11(6) of the

 1987 ordinance violates the anti-discrimination provision of the

 CCIOA was in error because the CCIOA does not retroactively apply

 to the 1987 ordinance and because the 1987 ordinance is not

 facially discriminatory. It further argues that, in any event, the




                                   5
  CCIOA is inapplicable because it is preempted by section 11(6) as a

  matter of purely local concern.

       II.    Whether the Anti-Discrimination Provision of the CCIOA
             Retroactively Applies to Section 11(6) of the 1987 Ordinance

¶ 10         Phase V of the development was created in 1988, four years

  before the CCIOA’s effective date. As a threshold matter, the Town

  contends that section 11(6) of the 1987 ordinance cannot violate the

  CCIOA because the statute does not apply retroactively to the 1987

  ordinance. We disagree.

                                A.   Legal Principles

¶ 11         Whether the CCIOA applies in this instance is a question of

  statutory interpretation. We review questions of statutory

  interpretation de novo. Hunsaker v. People, 2015 CO 46, ¶ 11.

  When interpreting a statute, our primary goal is to ascertain and

  give effect to the General Assembly’s purpose and intent in enacting

  it. People v. Cooper, 27 P.3d 348, 354 (Colo. 2001); People v. Sims,

  2019 COA 66, ¶ 33. In doing so, we look first to the statute’s plain

  language, and if that language is clear, we enforce the statute as

  written and “do not need to resort to other rules of statutory

  construction.” Nowak v. Suthers, 2014 CO 14, ¶ 20.



                                         6
                               B.   Analysis

¶ 12   The CCIOA applies to common interest communities “created”

  in Colorado after the CCIOA’s effective date of July 1, 1992. § 38-

  33.3-115, C.R.S. 2020. Importantly, however, while the statute

  generally does not apply to communities created before its effective

  date, § 38-33.3-117(3); see also DA Mountain Rentals, LLC v. Lodge

  at Lionshead Phase III Condo. Ass’n, 2016 COA 141, ¶ 28, it

  provides for two exceptions. The first allows associations for pre-

  existing communities to elect to be governed by the CCIOA in its

  entirety. § 38-33.3-118, C.R.S. 2020; DA Mountain Rentals, ¶ 28.

  That exception is not relevant here because the Association did not

  elect to do so.

¶ 13   The second exception, however, provides that, for certain

  specified statutory provisions, pre-existing communities are subject

  to the CCIOA for “events and circumstances occurring on or after

  July 1, 1992.” § 38-33.3-117(1); see Giguere v. SJS Fam. Enters.,

  Ltd., 155 P.3d 462, 469 (Colo. App. 2006) (sections of the CCIOA

  made applicable to pre-existing common interest communities

  apply retroactively pursuant to section 38-33.3-117). Here, the

  parties do not dispute that section 38-33.3-106, the anti-


                                    7
  discrimination provision of the CCIOA, is one of the provisions

  covered by section 38-33.3-117(1) for “events and circumstances

  occurring on or after July 1, 1992.” But they disagree whether

  there has been an “event[] and circumstance[]” occurring after July

  1, 1992, triggering section 38-33.3-117(1).

¶ 14   In its order, the district court concluded that “the present-day

  effect of this ordinance is, of necessity, an ‘event[] and

  circumstance[] occurring on or after July 1, 1992.” We agree.

¶ 15   “Event” means “something that happens,” or “a noteworthy

  happening.” Merriam-Webster Dictionary, https://perma.cc/4VTG-

  HNPQ. “Circumstance” means “a condition, fact, or event

  accompanying, conditioning, or determining another.” Merriam-

  Webster Dictionary, https://perma.cc/357U-LD8V. Certainly, the

  Town’s current attempt to enforce section 11(6) of the 1987

  ordinance by bringing cross-claims against the Association and the

  residential owners is something that is happening and an event

  with the potential to determine future events. The plain meaning of

  an “event and circumstance,” therefore, unambiguously includes

  the Town’s current actions in seeking to enforce the 1987

  ordinance. As the district court reasoned, “the relevant provisions


                                      8
of the CCIOA are applicable to common-interest entities created

before 1992, and those relevant provisions, as a matter of plain

language, apply to current-day occurrences, with such occurrences

including the present-day effect of municipal ordinances.” See DA

Mountain Rentals, ¶ 29 (association exercising its power to amend

its declaration triggered retroactive application of the CCIOA);

Pagosa Lakes Prop. Owners Ass’n v. Caywood, 973 P.2d 698, 701

(Colo. App. 1998) (association exercising its power to adopt and

amend bylaws, rules, and regulations triggered retroactive

application of the CCIOA); Giguere, 155 P.3d at 467 (retroactive

application of the CCIOA was imposed after association’s

declaration was amended); RiverPointe Homeowners Ass’n v.

Mallory, 656 S.E.2d 659, 660-61 (N.C. Ct. App. 2008) (association’s

attempt to impose fines and enforce the fines by foreclosure

constituted an event and circumstance triggering application of the

North Carolina Planned Community Act); Holloway v. Tanasi Shores

Owners Ass’n, No. M2018-00932-COA-R3-CV, 2019 WL 1988502,

at *2 (Tenn. Ct. App. May 6, 2019) (association policy change

constituted an event and circumstance triggering retroactive

application of the Tennessee Condominium Act).


                                  9
¶ 16   Contrary to the Town’s assertion, deeming enforcement of a

  pre-existing ordinance an “event and circumstance” does not lead,

  in the Town’s words, to the “absurd result” that it cannot enforce

  any pre-existing ordinance, including zoning ordinances, against a

  common interest community.

¶ 17   First, we are not convinced that section 11(6) of the ordinance

  and section 13-7-8 of the Town Code are zoning ordinances.2

¶ 18   In any event, and more importantly, the legislature has

  specified that, if and when events and circumstances warrant, only

  certain parts of the CCIOA could be applied retroactively; that is,

  application of the CCIOA to pre-existing common interest

  communities does not render entire ordinances invalid — just the

  parts that violate prohibitions within section 38-33.3-117. See DA

  Mountain Rentals, ¶ 28; Giguere, 155 P.3d at 469. Indeed, the

  court’s declaratory judgment that section 38-33.3-106(2) of the

  CCIOA invalidates as discriminatory section 11(6) of the ordinance




  2 Although the Town asserted in its briefs, and again at oral
  argument, that it treats subdivision regulations the same as zoning
  regulations, it offered no explanation or supporting authority as to
  why.

                                    10
  — regardless of whether it is a subdivision or zoning regulation —

  does not affect the remainder of the ordinance.

¶ 19   Accordingly, we agree with the district court and conclude that

  the Town’s actions in attempting to enforce section 11(6) of the

  1987 ordinance are “events and circumstances” triggering

  application of the CCIOA’s anti-discrimination clause under section

  38-33.3-106(2) and further conclude, therefore, that this provision

  of the CCIOA applies retroactively in this instance.3

       III.   Whether the Ordinance is Facially Discriminatory

¶ 20   Alternatively, the Town contends that even if the CCIOA anti-

  discrimination clause applies, the district court erred by granting




  3 The Town argued for the first time in a motion for reconsideration
  filed in the district court that the court erred by failing to consider
  the legislative history of the Uniform Act on which the CCIOA was
  based. The Association counters that the argument wasn’t properly
  raised and, even if it was, the legislative history supports the court’s
  statutory interpretation. We need not reach those issues, however.
  Any review of legislative history is unnecessary and inappropriate
  because we have determined that the statutory language is plain
  and the result of enforcing the plain language is not absurd. See,
  e.g., Smith v. Exec. Custom Homes, Inc., 230 P.3d 1186, 1190 (Colo.
  2010) (“The legislative history . . . cannot render the plain and
  unambiguous language of [a statutory provision] ambiguous.”).

                                    11
  summary judgment for the Association on the grounds that the

  1987 ordinance violates this provision as a matter of law.

                          A.   Legal Principles

¶ 21   Under C.R.C.P. 56, summary judgment is proper when the

  pleadings, affidavits, depositions, and admissions show that there is

  no genuine issue as to any material fact and the moving party is

  entitled to judgment as a matter of law. Civ. Serv. Comm’n v.

  Pinder, 812 P.2d 645, 649 (Colo. 1991). The burden of establishing

  the nonexistence of a genuine issue of material fact is on the

  moving party. C.R.C.P. 56; Cont’l Air Lines, Inc. v. Keenan, 731 P.2d

  708 (Colo. 1987). Once the moving party clears this initial

  evidentiary hurdle, the burden shifts to the nonmoving party to

  present evidence showing a triable issue of fact. Griswold v. Nat’l

  Fed’n of Indep. Bus., 2019 CO 79, ¶ 24. If the nonmoving party

  cannot produce such evidence, the moving party is entitled to

  summary judgment. Cont’l Air Lines, 731 P.2d at 713.

¶ 22   We review the court’s decision granting summary judgment de

  novo. Credit Serv. Co. v. Dauwe, 134 P.3d 444, 445 (Colo. App.

  2005).




                                   12
¶ 23   The same rules of construction apply in interpreting

  ordinances as apply in interpreting statutes. City of Colorado

  Springs v. Securcare Self Storage, Inc., 10 P.3d 1244, 1248 (Colo.

  2000). Therefore, in construing an ordinance, we look first to its

  plain language, and if we can give effect to the ordinary meaning of

  the words used by the legislative body, we construe it as written.

  Id. at 1249.

¶ 24   We review de novo the district court’s interpretation of the

  ordinance. Asphalt Specialties, Co. v. City of Commerce City, 218

  P.3d 741, 745 (Colo. App. 2009).

                               B.    Analysis

¶ 25   As set forth above, the anti-discrimination provision of the

  CCIOA states that

            no . . . ordinance . . . may . . . impose any
            requirement upon a condominium or
            cooperative which it would not impose upon a
            physically identical development under a
            different form of ownership.

  § 33-33.3-106(2) (emphasis added). That is, when an ordinance

  imposes a restriction based on a development being a

  condominium, the ordinance violates the CCIOA’s anti-

  discrimination clause.


                                     13
¶ 26   And, as also set forth above, section 11(6) of the Town’s 1987

  ordinance states:

            Restrictions on any units in Phases IV or V
            which would be condominiumized shall be as
            outlined in Section 17.26.075 of the Vail
            Municipal Code and any amendments thereto.

  (Emphasis added). By its plain terms, section 11(6) anticipates two

  distinct forms of ownership — condominium ownership and non-

  condominium ownership — and imposes restrictions on only the

  condominium form of ownership.

¶ 27   Also in plain terms, section 11(6) further states that the

  restrictions as described in section 17.26.075 of the Town Code

  (now section 13-7-8), which imposes restrictions on units converted

  from different types of ownership to condominiums prior to

  February 7, 1995, shall apply to units “which would be

  condominiumized.” Those restrictions, as described in section 13-

  7-8, require that the condominium units “remain in the short term

  rental market to be used as temporary accommodations available to

  the general public,” restrict an owner’s personal use of their unit

  during the “high season,” and impose fines for violations. Critically,

  these restrictions do not apply to other forms of ownership.



                                    14
¶ 28   Because section 11(6) of the ordinance singles out

  condominiums (and section 13-7-8 of the Town Code does so as

  well), it is facially apparent that section 11(6) discriminates against

  the condominium form of ownership in violation of the CCIOA’s

  anti-discrimination provision as a matter of law. Section 11(6)

  imposes the restrictions described in section 17.26.075, now

  section 13-7-8 of the Town Code, on Phase V units only if the units

  would be condominiumized. Conversely, in plain language, if the

  units are not condominiumized, then the restrictions do not apply.

¶ 29   Similarly, we see no merit in the Town’s argument that the

  court erred by failing to require evidence from the Association to

  demonstrate discrimination — for example, that the developer

  sought to construct Phase V without any condominiums, or that the

  Town would not have imposed the residency restriction for the

  development of physically identical non-condominium dwellings, or

  that other buildings exist that are identical to Phase V and those

  buildings don’t contain condominiums, or that such buildings were

  not subject to the restrictions as a condition of approval.

¶ 30   What the Town or the developer would do under other

  circumstances is immaterial. It simply does not matter whether


                                    15
  Phase V currently has non-condominiums or whether there are

  plans to have non-condominiums. Regardless of what units exist or

  are ultimately developed, the plain language of the ordinance

  applies the restrictions only to condominiums and, conversely,

  excludes from the restrictions non-condominiums. As the district

  court stated: “The language of Vail’s ordinance applies only to

  condominiums. The ordinance is, on its face, discriminatory. This

  is not a matter of proof — it is a matter of law.” See Town of

  Westerly v. Waldo, 524 A.2d 1117, 1119 (R.I. 1987) (identifying

  condominium ownership as a “use” in the zoning regulations would

  have violated a state statute prohibiting discrimination against

  condominiums); Multi-Fam. Council of Se. Pa. v. City of Philadelphia,

  3 Pa. D. & C.4th 1, 2 (Ct. Com. Pl. 1989) (city tax that singled out

  condominiums violated Pennsylvania’s Uniform Condominium Act

  and its prohibition on discrimination against condominiums).

       IV.     Whether the CCIOA Cannot Apply Because Vail is a Home-
                                 Rule Municipality

¶ 31         The Town also argues that the CCIOA cannot invalidate the

  ordinance because enforcement of the ordinance’s regulations is a




                                       16
  matter of purely local concern reserved for home-rule

  municipalities. Again, we disagree.

                           A.   Legal Background

¶ 32   Article XX, section 6 of the Colorado Constitution grants

  municipalities “home-rule” authority to create or amend charters to

  govern local and municipal matters. The effect of this

  constitutional provision is that on issues of local concern, a home-

  rule city’s law can preempt conflicting state legislation; and on

  matters of statewide concern, state legislation can preempt a home-

  rule city’s conflicting law. See City of Northglenn v. Ibarra, 62 P.3d

  151, 155 (Colo. 2003).

¶ 33   To determine whether a home-rule city or the state has

  plenary authority for purposes of article XX, section 6, we have

  recognized that regulatory matters fall into three broad categories:

  (1) matters of local concern; (2) matters of statewide concern; and

  (3) matters of mixed state and local concern. Ibarra, 62 P.3d at 155

  (citing City of Commerce City v. State, 40 P.3d 1273, 1279 (Colo.

  2002)). In matters of local concern, both the state and home-rule

  city may legislate. Id. If the home-rule city’s regulation conflicts

  with the state statute, the home-rule enactment controls. Webb v.


                                    17
  City of Black Hawk, 2013 CO 9, ¶¶ 16-17 (citing City & Cnty. of

  Denver v. Qwest Corp., 18 P.3d 748, 754 (Colo. 2001)). In matters

  of statewide concern, the state legislature exercises plenary

  authority, and home-rule cities may regulate only if the constitution

  or a statute authorizes such legislation. Ibarra, 62 P.3d at 155. In

  matters involving mixed state and local concern, local enactments

  and state statutes may coexist if there is no conflict. Id. In the

  event of a conflict, however, the state statute supersedes the local

  regulation. Webb, ¶ 18 (citing City & Cnty. of Denver v. State, 788

  P.2d 764, 767 (Colo. 1990)).

¶ 34   To determine whether a matter is local, statewide, or mixed,

  we consider several factors, including (1) the need for statewide

  uniformity of regulation; (2) the extra-territorial impact of local

  regulation; (3) whether the matter has traditionally been regulated

  at the state or local level; and (4) whether the Colorado Constitution

  specifically commits the matter to state or local regulation. Town of

  Telluride v. Lot Thirty-Four Venture, L.L.C., 3 P.3d 30, 37 (Colo.

  2000). We have also considered legislative declarations as to

  whether a matter is of statewide concern. Ibarra, 62 P.3d at 156

  (first citing City of Commerce City, 40 P.3d at 1280; and then citing


                                     18
  Telluride, 3 P.3d at 37). When considering these factors, we weigh

  the respective interests of the locality and the state in regulating a

  particular matter. Id. At times, we may conclude that a matter is

  of mixed or statewide concern even though there exists a relatively

  smaller, local interest. See id. Thus, even if the locality may have

  an interest in regulating a matter to the exclusion of the state under

  its home-rule powers, such an interest may be insufficient to find

  that the matter is purely local. Id.

                              B.    Analysis

¶ 35    Applying the four factors, we conclude that the enforcement or

  non-enforcement of the Town’s 1987 ordinance is a matter of mixed

  local and state concern and that, because the ordinance conflicts

  with the CCIOA, the CCIOA preempts it.

   1.    The Regulation of Common Interest Communities is a Matter
                             of Mixed Concern

¶ 36    We first conclude that the regulation of common interest

  communities is a matter of mixed concern, addressing each factor

  in turn.




                                    19
                              a.   Uniformity

¶ 37   When the General Assembly enacted the CCIOA, it intended to

  create a “clear, comprehensive, and uniform framework for the

  creation and operation of common interest communities.” § 38-

  33.3-102(1)(a), C.R.S. 2020 (emphasis added) (CCIOA legislative

  declaration). In doing so, the legislature declared “[t]hat it is the

  policy of this state to give developers flexible development rights

  with specific obligations within a uniform structure of development of

  a common interest community that extends through the transition to

  owner control.” § 38-33.3-102(1)(c) (emphasis added). As well,

  section 38-33.3-106, the anti-discrimination clause, is titled

  “Applicability of local ordinances, regulations, and building codes.”

  The section’s goal is clearly to regulate and limit discriminatory

  local ordinances. Because the legislature has indicated a clear

  interest in regulating discriminatory local ordinances and an

  interest in uniformity under the CCIOA generally, we find that the

  CCIOA sets forth a clear need for the uniform regulation of common

  interest communities. See City of Commerce City, 40 P.3d at 1280

  (we may look at legislative declarations to determine the uniformity

  element); Ibarra, 62 P.3d at 160 (“Although uniformity in itself is no


                                     20
  virtue, we have found statewide uniformity necessary when it

  achieves and maintains specific state goals.”) (citations omitted).

                       b.   Extra-Territorial Impact

¶ 38   The extent of the extra-territorial impact of the regulation of

  common interest communities is informed in part by our supreme

  court’s decision in Telluride, 3 P.3d 30. There, the Town of Telluride

  sought to enforce an ordinance that imposed an “affordable

  housing” requirement. The court held, first, that the ordinance was

  at its core a rent control ordinance and, second, that state

  regulations prohibiting rent control preempted the ordinance

  because rent control was a matter of mixed local and statewide

  concern. In coming to that conclusion, the court noted the extra-

  territorial impact of the ordinance on the state’s objectives and

  other communities:

            Managing population and development growth
            is among the most pressing problems currently
            facing communities throughout the state.
            Restricting the operation of the free market with
            respect to housing in one area may well cause
            housing investment and population to migrate to
            other communities already facing their own
            growth problems. Although such a ripple effect
            may well be minimal in Telluride because of its
            geographic isolation, it is absolutely true that
            the growth of other mountain resort


                                    21
            communities has impacted neighboring
            communities greatly. The fact that the
            Telluride ordinance is an affirmative effort to
            mitigate that impact does not change the fact
            that the growth of the one community is tied to
            the growth of the next, thereby buttressing the
            need for a regional or even statewide approach.

  Id. at 39 (emphasis added).

¶ 39   Like the rent control ordinance in Telluride, the ordinance here

  restricts the operation of the free housing market in a way that

  could have an extra-territorial ripple effect. Restrictions on the

  condominium form of ownership — especially those requiring

  owners to place their units on a short-term rental market — could

  cause housing investment and populations to migrate to

  communities without such restrictions.

                              c.   Tradition

¶ 40   Although the regulation of housing is sometimes left to local

  bodies, and municipalities certainly have an interest in regulating

  housing, we aren’t convinced that this local interest outweighs the

  state interest in regulating common interest communities so much

  so that we can classify regulating condominiums as a purely local

  matter. See Ibarra, 62 P.3d at 162. For one thing, we aren’t aware

  of any case saying that the regulation of common interest


                                    22
  communities is traditionally a matter of purely local concern. True,

  as the Town points out, we have typically categorized zoning-related

  matters as local for purposes of article XX, section 6. See Securcare

  Self Storage, 10 P.3d at 1247. However, there is also a clear

  statewide interest in regulating common interest communities. As

  explained, the legislature declared such a statewide interest, and

  there is an interest in ensuring that local ordinances don’t have a

  strong extra-territorial impact on the housing market. Thus,

  although there is some local interest in regulating housing, to

  designate the regulation of common interest communities as

  traditionally a matter of purely local concern “fails to capture the

  sweep of this ordinance’s impact upon state” activity in regulating

  common interest communities. See Ibarra, 62 P.3d at 162

  (classifying a matter as traditionally one of purely local concern

  didn’t capture the sweep of the ordinance’s impact on state

  interests).

                          d.   The Constitution

¶ 41   The constitution does not assign the issue of occupancy

  restrictions, the regulation of common interest communities and




                                    23
  condominiums, or economic regulation generally either to the state

  or to localities. See Colo. Const. art. XX, § 6.

   e.    Considering These Factors, the Matter is one of Mixed State
                            and Local Concern

¶ 42    Although we acknowledge that there is a local interest in

  regulating common interest communities, that interest is

  insufficient to make this matter purely local since there are also

  strong statewide interests in maintaining the uniform regulation of

  common interest communities and avoiding the potential for an

  extra-territorial ripple effect. See Ibarra, 62 P.3d at 156 (citing City

  of Commerce City, 40 P.3d at 1280) (even where there is a local

  concern, the matter can still be classified as a matter of statewide

  concern). Thus, because the regulation of common interest

  communities implicates both state and local interests, we find that

  the matter is one of mixed state and local concern. See Telluride, 3

  P.3d at 37 (similarly classifying rent control regulation as mixed).

   2.    Because the Ordinance Conflicts with the CCIOA, the CCIOA
                                Preempts it

¶ 43    Having determined that this matter is one of mixed state and

  local concern, we next turn to whether there is a conflict between

  the ordinance and the CCIOA.


                                     24
¶ 44      The CCIOA and an ordinance can coexist if there is no conflict

  between them. See Ibarra, 62 P.3d at 155. In the event of a

  conflict, however, the CCIOA supersedes the ordinance. Webb,

  ¶ 16.

¶ 45      Here, there is a direct conflict between the ordinance and the

  CCIOA. The ordinance discriminates against the condominium

  form of ownership, which is prohibited by the CCIOA. Thus, the

  CCIOA preempts the Town’s ordinance.

¶ 46      Because the CCIOA preempts the ordinance, the Town’s

  argument that the CCIOA cannot apply because it is a home-rule

  municipality fails.

                          V.   Attorney Fees on Appeal

¶ 47      The Association seeks recovery of legal fees and costs incurred

  in defending this appeal and the prior appeal that was dismissed for

  lack of jurisdiction.

¶ 48      Section 38-33.3-123(1)(c), C.R.S. 2020, states that “[i]n any

  civil action to enforce or defend the provisions of this article or of

  the declaration, bylaws, articles, or rules and regulations, the court

  shall award reasonable attorney fees, costs, and costs of collection

  to the prevailing party.” The provision entitles the prevailing party


                                       25
  to attorney fees and costs for each claim and for “that aspect of [the]

  case.” Giguere, 155 P.3d at 472 (citation omitted). Here, the

  Association was the prevailing party and thus is entitled to attorney

  fees encompassing litigation as it relates to these claims, including

  this appeal and the previous appeal.4

¶ 49   However, because the trial court is in a better position to

  determine the amount of reasonable fees incurred by the

  Association on appeal, we exercise our discretion to remand the

  case for further proceedings on that issue. See C.A.R. 39.1.

                            VI.   Conclusion

¶ 50   The judgment is affirmed, and the case is remanded with

  directions.




  4 We note the Town’s unsupported assertion that, because it
  explicitly stated in its cross-claim that the cross-claim “was not
  being brought under [the] CCIOA,” the CCIOA doesn’t apply to this
  case and consequently cannot provide support for an award of
  attorney fees. However, we agree with the Association that the mere
  fact that the Town isn’t asserting a claim under the CCIOA doesn’t
  preclude its applicability, including the provisions relating to
  attorney fees. See § 38-33.3-123(1)(c), C.R.S. 2020. Indeed, the
  Town doesn’t direct us to any legal authority supporting its
  argument. See C.A.R. 28(a)(7)(B); People v. Simpson, 93 P.3d 551,
  555 (Colo. App. 2003) (declining to address “a bald legal
  proposition” not developed with supporting argument).


                                    26
JUDGE ROMÁN and JUDGE LIPINSKY concur.




                      27